Title: Thomas Jefferson to Joseph Darmsdatt, 22 June 1812
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          Sir Monticello June 22. 12.
          I will ask the favor of you to send me half a dozen barrels of herrings, and a barrel of shads to this place, and half a dozen barrels of herrings to Lynchburg. those for this place may come by mr Randolph’s boat, which is now down and will be coming up to Milton immediately on your receipt of this, which will be handed you by mr Randolph himself. those for Lynchburg I must request you to deliver to some of the boats at of that place, of which I believe there are always some in the basin. be so good as to send me by post a note of the amount which I will take care to remit you in due season. Accept my best wishes and respects.
          
            Th:
            Jefferson
        